Case 2:20-cv-03762-SVW-MAA Document 39-1 Filed 12/07/20 Page 1 of 3 Page ID #:332




   1 Arthur Aaronson (State Bar No. 64988)
     AARONSON & AARONSON
   2 16133 Ventura Blvd., Ste. 675
     Encino, CA 91436
   3

   4 Michael Cukor, Esq.
     Vincent McGeary, Esq
   5 MCGEARY CUKOR LLC
     54 West 40th Street
   6 New York NY 10018

   7
     Attorneys for Plaintiff James R. Moder
   8 Crystal Chandelier Inc.

   9

  10                             UNITED STATES DISTRICT COURT
  11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12

  13 JAMES R. MODER CRYSTAL                      )   Case No.: 2:20-cv-03762-SVW-MAA
     CHANDELIER INC.                             )
  14                                                 DECLARATION OF MICHAEL CUKOR
                       Plaintiff,                )
                                                 )   IN SUPPORT OF OPPOSITION TO
  15                                                 MOTION TO INTERVENE
          vs.                                    )
  16                                             )
     MAXIM LIGHTING INTERNATIONAL, INC.,         )
  17                                             )
                                                 )
  18                          Defendant.         )
  19                                             )
                                                 )
  20                                             )
                                                 )
  21                                             )
                                                 )
  22

  23

  24

  25

  26

  27

  28

                                                -1-
                                   DECLARATION OF MICHAEL CUKOR
Case 2:20-cv-03762-SVW-MAA Document 39-1 Filed 12/07/20 Page 2 of 3 Page ID #:333




   1                              DECLARATION OF MICHAEL CUKOR

   2 I, Michael Cukor, state:

   3
              1. I am a member of McGeary Cukor LLC, attorneys for plaintiff James Moder Crystal
   4
       Chandelier, Inc. I submit this declaration in opposition to the Motion to Intervene of ET2
   5
       Contemporary Lighting.
   6
          2. Attached hereto are true and correct copies of:
   7

   8          a. Excerpts from the Initial Disclosures of defendant Maxim International Lighting, Inc.

   9 (“Maxim”);

  10          b. Maxim Interrogatory Responses 4-6;
  11
              c. Maxim document production number MAXIM00025-26; and
  12
              d. Intellectual Property Assignment produced by Maxim.
  13
          3. I declare under the penalty of perjury under the laws of the State of California that the
  14

  15 foregoing is true and correct to the best of my knowledge.

  16 Executed on December 7, 2020 at New York, New York.

  17
                                                            /s/ Michael Cukor___________________
  18
                                                            Michael Cukor
  19                                                        MCGEARY CUKOR LLC
                                                            54 West 40th Street
  20                                                        New York NY 10018
                                                            mcukor@mcgearycukor.com
  21

  22

  23

  24

  25

  26

  27

  28

                                                   -2-
                                      DECLARATION OF MICHAEL CUKOR
Case 2:20-cv-03762-SVW-MAA Document 39-1 Filed 12/07/20 Page 3 of 3 Page ID #:334




   1                                   CERTIFICATE OF SERVICE

   2    I Hereby certify that on the 7th day of December, 2020, a true and correct copy of the foregoing
   3
       was electronically served using the Court’s CM/ECF System to the following:
   4

   5
                                       Adam P. Daniels (SBN 296466)
   6                                       adaniels@polsinelli.com
                                  Michael D. Pegues (pro hac vice to be filed)
   7
                                          mpegues@polsinelli.com
   8                                         POLSINELLI LLP
                                     2049 Century Park East, Suite 2900
   9                                       Los Angeles, CA 90067
  10                               Attorneys for Defendant/Counter-Plaintiff
  11

  12                                               By: _/s/ Arthur Aaronson______
                                                       Arthur Aaronson
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  -3-
                                     DECLARATION OF MICHAEL CUKOR
